Citation Nr: 0027117	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran's active service from November 1956 to June 1961 
has been verified.  His DD Form 214 shows that he completed 
nearly seven years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

The veteran filed his claim for service connection for 
nicotine dependence after June 9, 1998.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
nicotine dependence lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 1103 (West Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Disabilities Claimed to Result From Tobacco Use in Service

In his claim for service connection, the veteran contended 
that he began smoking during service and became nicotine 
dependent.  He has asserted that as the result of this 
nicotine dependence he developed numerous smoking related 
illnesses.  In support of his claim, he has submitted a VA 
physician's statement dated in March 1999, in which it was 
reported that the veteran had begun smoking in service and 
that he was currently being seen for chronic obstructive 
pulmonary disease (COPD)

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998. 38 U.S.C.A. § 1103 (West Supp. 2000).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998, 
are subject to this restriction.  In his July 1998 claim, the 
veteran asserted that he was nicotine dependent.  In this 
case, the provisions of 38 U.S.C.A. § 1103 are dispositive of 
this theory of entitlement and require that the claim be 
denied.

In a June 1999 statement the veteran's representative 
asserted that the veteran's treatment records be reviewed and 
considered as an informal claim prior to the June 9, 1998, 
date, because these showed treatment prior to that date.  See 
38 C.F.R. §§ 3.155, 3.157 (1999).  The courts have held, 
however, that medical records cannot constitute an informal 
original claim.  In the case of an original claim, the 
claimant must submit a written document identifying the 
benefit, and expressing some intent to seek it.  Kessel v. 
West, 13 Vet. App. 9 (1999) (en banc); Brannon v. West, 12 
Vet. App. 32 (1998); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran filed his claim in July 
1998, after the promulgation of this section, his claim for 
service connection for nicotine dependence resulting from 
tobacco use in service are prohibited as a matter of law.


ORDER

The veteran's claim of entitlement to service connection for 
nicotine dependence is denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

